Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maddux 6,173,458 in view of Allen et al. 5,781,942. Maddux discloses: A washing station (10), comprising:
a lower body (12);
a countertop (14) disposed above the lower body;
a faucet (52) coupled to said countertop (14) and configured to deliver heated water (as disclosed on column 1, lines 50-55) in response to operation by a user;
a sink (40) disposed in the countertop below an output end of said faucet;
a soap dispenser (50) configured to deliver soap in response to operation by the user;
a towel dispenser (48) configured to deliver a disposable towel in response to operation by the user; and
an upper wall (46) coupled to at least one side of the countertop and supporting said soap dispenser and towel dispenser (as shown in figures 1-3):
substantially as claimed but does not disclose a touchless washing station. However, figure 13 of Allen teaches another individual washing station 10 also with a faucet 20, a soap dispenser 312 and a towel dispenser 32 having a touchless washing station with touchless sensors 18, 316 and 34 for the purpose of automatically and antiseptically dispensing water, soap and towels. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the station of Maddux with touchless dispensing as, for example, taught by Allen in order to automatically and antiseptically dispense water, soap and towels.
Regarding claims 2-5, Maddux discloses: the upper wall (46) is comprised of a continuous sheet coupled to three sides of the countertop with a rear wall coupled to the countertop behind the faucet and configured to support the soap dispenser (50) and the towel dispenser (48), and includes two sidewalls coupled to the countertop on either side of the rear wall all as seen in figures 1-3 wherein each sidewall ends with a tapered section adjacent the start of the sink 40 as seen in figure 1 and particularly in figure 3 which tapered section is disposed lower than the first portion and adjacent a front face of the countertop opposite the rear wall as claimed.  
Regarding claims 2 and 13, Maddux discloses the continuous sheet upper wall (46) noted above, and a cabinet 12 with a countertop 14 substantially as claimed but does not disclose the wall or the cabinet and countertop to be metal. However, Allen teaches another washing station including a cabinet 10 and a rear wall 12 for mounting dispensers like the towel dispenser 32 which can be made from various materials but are preferably made of stainless steel as disclosed on column 3, lines 39, in order to provide a corrosion resistant strong material to support the dispensers and provide a frame for the station.
Regarding claims 6, 7 and 21, Maddux discloses a fresh water source which is a water tank 66 or 68 housed within the lower body, a water heater 80 housed within the lower body and coupled to either fresh water source at 90 via 220 and a waste water collector and the waste water collector 70 or 72 which is a waste water tank housed within the lower body.
Regarding claims 9 and 22, Maddux discloses both hot and cold faucets 54 and 56 to flow into spigot 52 as disclosed on column 5, lines 22-32, wherein the spigot 52 with valves 54 and 56 functions as a mixing valve as claimed.
Regarding claims 10 and 11, Maddux discloses a plug configured for electrical connection to an external wall socket 104 for connection to the water heater 80 and Allen teaches an electric cable connected to the faucet in order to provide power to sensor 18 and the faucet 20.
Regarding claim 12, Maddux discloses wheels 30, 32 and 34 with a lock 36.
Regarding claims 15 and 18, Maddux discloses water sources 66, 68 and hot water tank 80, and water collecting tanks 70 and 72.
Regarding claim 20, Maddux discloses the drains 230 and 232 to be connected to the collection tanks 70 or 72 in figure 7 which connections are disclosed as hoses on column 4, lines 57-62.
Regarding claim 23, as seen in figures 1 and 3 Maddux discloses the countertop 14 to be above the lower body 12, and to be connected to the upper wall 46 with the faucet 54, 56, 52 and sink 40.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maddux 6,173,458 in view of Allen et al. 5,781,942 as applied in claims 6 and 18 above and further in view of Goyette et al. 6,253,394. Maddux discloses a washing station 10 a fresh water source 66 or 68, and a waste water collector as are tanks 70 or 72 which are fluidly connected to a drain of the sink at 230 or 232 as seen in figure 7;
substantially as claimed but does not disclose an external fresh water plumbing line; and the waste water connector is a second connector coupled to the lower body and configured for coupling to an external waste water plumbing line. However, Goyette teaches another transportable individual washing station 10 also with a waste water collector tank 34 having the fresh water supply be an external fresh water plumbing line 16, 20 and having the waste water collector tank 34 be connected to an external waste water plumbing line 22 as seen in figure 3 for the purpose of conveniently and efficiently providing and removing water from the transportable individual washing station. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the station of Maddux with an external fresh water plumbing line and an external waste water plumbing line as, for example, taught by Goyette in order to conveniently and efficiently provide and remove water from the transportable individual washing station.
Claims 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maddux 6,173,458 in view of Allen et al. 5,781,942 as applied in claims 1 and 15 above and further in view of German DE 202016001599. Maddux discloses a washing station 10, power connection 104 and a fresh water source 66 or 68 which can be switched at a valve T 220; 
substantially as claimed but does not disclose the use of batteries or an external fresh water plumbing line. However, German teaches another transportable individual washing station 1 also with a fresh water supply tank 10 having both an external power source 13 and a battery 12 as discussed with respect to claim 6 for the purpose of providing electrical power to the washing station and recharging the power supply battery. German further teaches that the fresh water supply tank 10 can be refilled from an external fresh water plumbing line as is the coupling connecting to an external fresh water hose as taught in the Abstract for the purpose of conveniently and efficiently refilling the fresh water supply tank. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the station of Maddux with an external fresh water plumbing line and battery as, for example, taught by German in order to conveniently and efficiently refill the fresh water supply tank and to provide power to the station when in a remote area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horner et al. GB 2594715 teaches another transportable individual washing station which may also be battery powered as stated in the abstract and may have either water supply and wastewater tanks 115, 180 as seen in figures 1 and 2, or may be attached to an external water supply and drain as shown at 333 and 376 in figure 4. Mosis and Thyroff teach other individual wash stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754